Citation Nr: 0114850	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart condition, left 
ventricular hypertrophy with increased ejection fraction and 
hypertension, to include whether the veteran timely perfected 
an appeal as to this issue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO, 
which denied service connection for a heart condition.


REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or another correspondence containing 
the necessary information.  If the SOC addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later, or, 
where applicable, within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(b), 20.303.  Where a 
veteran files a timely NOD but fails to timely file a 
substantive appeal, the appeal is untimely.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the introduction, above, the RO denied this 
matter in July 1998, and an NOD was filed in July 1999.  In 
this case, since the statement of the case (SOC) was provided 
after expiration of the one-year period following 
notification of the denial of the claim, the veteran had to 
tile a substantive appeal is within 60 days from the date of 
mailing of the SOC.  That 60-day period expired on October 3, 
1999.  See 38 C.F.R. § 20.305(b).  

During the 60 day period for filing a substantive appeal, 
there was a request for a 60-day extension of time to file 
the substantive appeal.  See 38 C.F.R. § 20.303.  The 60-day 
extension period expired on December 3, 1999.  As shown by an 
RO mailroom date-stamp, the veteran's substantive appeal was 
not received at the RO until January 31, 2000, which is after 
the expiration of the 60-day extension period for filing the 
substantive appeal.  Thus, it appears that the substantive 
appeal was not timely filed.

Absent the timely filing of a perfected appeal, the Board has 
no jurisdiction to review the July 1998 RO decision which 
denied service connection for a heart condition.  See 38 
U.S.C.A. §§ 7104, 7105, 7108.  The Board has the ultimate 
authority and obligation to determine its own jurisdiction, 
including whether an appeal is timely, but due process 
requires that the veteran first be given an opportunity to 
submit any evidence and argument on the timeliness question.  
Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).  As such, this issue must be remanded 
to the RO to give the veteran such opportunity.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should give the veteran and his 
representative an opportunity to submit 
evidence and argument on the question of 
whether there has been a timely appeal 
(i.e., whether the appeal was perfected 
by the filing of a timely substantive 
appeal after the SOC was issued) with 
respect to the claim for entitlement to 
service connection for a heart condition, 
left ventricular hypertrophy with 
increased ejection fraction and 
hypertension.  Thereafter, the RO should 
provide the veteran and his 
representative with a SSOC on the issue 
of timeliness of the appeal concerning 
this claim, and they should be given an 
opportunity to respond before the claims 
file is returned to the Board.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


